Lumpkin, J.
"Where a litigant has obtained, a judgment in the trial court, and it is sought to reverse such judgment, the statute requires service on the opposite party or his attorney to be made in the manner therein pointed out. Civil Code, § 6160. It is important that the adverse party or his counsel should be served, so that they may know of the exception taken to the judgment and the effort to reverse it. If service of bills of exceptions generally were permitted to be made by mailing a copy to counsel, it would doubtless frequently happen that cases would be heard in this court without any knowledge on the part of the litigant or counsel interested in sustaining the judgment. The legislature have not thought it desirable to risk to the uncertainties of the mail the serving of bills of -exception upon parties in this State; nor is there any provision for traversing such an entry and the hearing of evidence by this court as to whether a paper so mailed was received. In only one case have they provided that mailing a notice shall be sufficient service of a bill of exceptions to authorize this court to take jurisdiction. Such a provision is made in case of a non-resident of the State, who is not represented by counsel so that he may be served with a copy of the bill of exceptions. Civil Code, § 6161. In that event, the clerk, upon request of counsel suing out the bill of exceptions (not the attorney himself), is required to give notice to the non-resident defendant by mailing' a letter addressed to him at his post-office. This was not allowed as being the most desirable method of service, but as matter of necessity, where it could not otherwise be perfected; and it is declared that the judgment made shall bind the -defendant so far as his assets in this State are concerned. • No such necessity existed in the ease under consideration, and the service was not made in *815the manner which the statute requires. Albritton v. Tygart, ante, 231 (77 S. E. 28).

Writ of error dismissed.


All the Justicces concur.